ON REMAND FROM THE SUPREME COURT
PER CURIAM:
This court having decided the issues raised by the Appeal and the Cross Appeal, and the Supreme Court, — U.S.-, 107 S.Ct. 3255, 97 L.Ed.2d 754, having granted certiorari on some but- not all of those issues, and having vacated our judgment and remanded for further consideration in light of its decision in Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, — U.S. -, 107 S.Ct. 3078, 97 L.Ed.2d 585 (1987), the judgment of the district court with respect to fees and costs will be vacated, and the case remanded for further proceedings consistent with Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, — U.S. -, 107 S.Ct. 3078, 97 L.Ed.2d 585 (1987), and with the previous opinion of this court. The district court should also consider the effect of Crawford Fitting Co. v. J.T. Gibbons, Inc., — U.S. -, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987) on the expert witness fee expenses issue in our previous opinion. Black Grievance Committee v. Philadelphia Electric Co., 802 F.2d 648, 657 (3d Cir.1986).